Filing Date: 6/19/2018
Claimed Priority Date: 4/24/2014 (US 14/260,940)
Applicant(s): Karda et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 2/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 2/25/2021 in reply to the Office action in paper no. 14, mailed on 12/5/2003, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 3, 35, 37, 39-43 and 50-65.
Election/Restrictions
Claim 59 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “F” and “I” gate insulator recited in claim 56, wherein the conductive layer surrounds said gate insulator, as it is recited in claim 50, must be shown or the features canceled from the claims.  Similarly, the “F” and “I” gate insulator recited in claim 64, wherein the ferroelectric surrounds the gate insulator, as it is recited in claim 60, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 56, 57, 64 and 65 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In the instant case,
Claim 50 recites that the conductive layer surrounds the gate insulator.  Claim 56, on the other hand, recites that the gate insulator is an “F” and “I” insulator.  
Claim 60 recites that the ferroelectric layer surrounds the gate insulator.  Claim 64, on the other hand, recites that the gate insulator is an “F” and “I” insulator.  
Claims 57 and 65 recite a gate insulator comprising a conductive material.
The specification, as originally filed, fails to support these limitations recited in claims 56, 57, 64 and 65.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 50, 52-55, 58, 60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6303502) in view of Masuoka (US 2015/0123193).

Regarding claim 50, Hsu (see, e.g., fig. 10) shows most aspects of the instant invention including a field effect transistor construction comprising:
A semiconductor channel 10
Source/drain regions 20/22 at opposite ends of the channel
A gate insulator 12 on the channel
A conductive layer 18 on the gate insulator, and
A gate 28 on the conductive layer
Hsu, however, fails to show that the channel is a core around which the gate insulator, the conductive layer and the gate surround each other.  Masuoka, on the other hand, teaches that a transistor construction including said channel core would improve the density of Hsu’s transistor.  See, e.g., Masuoka: fig. 8 and par. 0004.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to use in Hsu a transistor construction including the channel core of Masuoka to improve the density of the transistor
Regarding claim 52, Hsu shows the transistor further comprising another layer 26 of material on the conductive layer 18 (see, e.g., fig. 10).
Regarding claim 53, Hsu shows the conductive layer and the gate comprising the same composition (see, e.g., col.3/l.10 and col.2/l.60).
18 and the gate 28 comprising different compositions (see, e.g., col.2/ll.25,60).
Regarding claim 55, Hsu shows the transistor construction comprising an MFMIS transistor construction (see, e.g., fig. 10).
Regarding claim 58, Hsu shows the conductive layer 18 comprising one or more of conductively-doped semiconductive materials, elemental metals, metal alloys and metal compounds (see, e.g., col.2/ll.25-27).
Regarding claim 60, Hsu (see, e.g., fig. 10) shows most aspects of the instant invention including a field-effect transistor construction comprising:
A semiconductive channel 10
Source/drain regions 20/22 at opposite ends of the channel
A gate insulator 12 on the channel
A ferroelectric layer 26 on the gate insulator
A gate 28 on the ferroelectric layer
Hsu, however, fails to show that the channel is a core around which the gate insulator, the ferroelectric layer and the gate surround each other.  Masuoka, on the other hand, teaches that a transistor construction with said core channel would improve the density of Hsu’s transistor.  See, e.g., Masuoka: fig. 8 and par. 0004.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to use in Hsu a transistor construction including the channel core of Masuoka to improve the density of the transistor.
Regarding claim 62, Hsu shows the transistor comprising another layer 18 of material between the gate insulator 12 and the ferroelectric layer 26 (see, e.g., fig. 10).
e.g. fig. 10).
Allowable Subject Matter
Claims 3, 35, 37 and 39-43 are allowed.
Claims 51 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
April 1, 2021